


Exhibit 10.3

 

PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT

 

THIS PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT, dated as of June 16, 2020
(as it may from time to time be amended and including all exhibits referenced
herein, this “Agreement”), is entered into by and between Trebia Acquisition
Corp., a Cayman Islands exempted company (the “Company”), Trasimene Trebia, LP,
a Delaware limited partnership (the “Trasimene Sponsor”), and BGPT Trebia LP, a
Cayman Islands exempted limited partnership (the “Bridgeport Sponsor”, and
together with the Trasimene Sponsor, the “Purchasers”).

 

WHEREAS, the Company intends to consummate an initial public offering of the
Company’s units (the “Public Offering”), each unit consisting of one Class A
ordinary share of the Company, par value $0.0001 per share (each, a “Class A
ordinary share”), and one-third of one redeemable warrant;

 

WHEREAS, each whole warrant entitles the holder to purchase one Class A ordinary
share at an exercise price of $11.50 per ordinary share, as set forth in the
Company’s Registration Statement on Form S-1, filed with the U.S. Securities and
Exchange Commission (the “SEC”), File Number 333-238824 (the “Registration
Statement”), under the Securities Act of 1933, as amended (the “Securities
Act”); and

 

WHEREAS, the Purchasers have agreed to purchase an aggregate of 7,333,333
warrants (or 8,233,333 warrants in the aggregate if the over-allotment option in
connection with the Public Offering is exercised in full) (the “Private
Placement Warrants”), each Private Placement Warrant entitling the holder to
purchase one Class A ordinary share at an exercise price of $11.50 per Class A
ordinary share, at a price of $1.50 per warrant.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1.  Authorization, Purchase and Sale; Terms of the Private Placement
Warrants.

 

A.                                    Authorization of the Private Placement
Warrants. The Company has duly authorized the issuance and sale of the Private
Placement Warrants to the Purchasers.

 

B.                                    Purchase and Sale of the Private Placement
Warrants.

 

(i)                                     On the date of the consummation of the
Public Offering or on such earlier time and date as may be mutually agreed by
the Purchasers and the Company (the “IPO Closing Date”), the Company shall issue
and sell to the Purchasers, and the Purchasers shall purchase from the Company,
7,333,333 Private Placement Warrants at a price of $1.50 per warrant for an
aggregate purchase price of $11,000,000 (the “Purchase Price”). The Purchasers
shall pay the Purchase Price by wire transfer of immediately available funds to
the Company, to the trust account, at a financial institution to be chosen by
the Company, maintained by Continental Stock Transfer & Trust Company, acting as
trustee, in accordance with the Company’s wiring instructions (the “Trust
Account”), at least one (1) business day prior to the IPO Closing Date. On the
IPO Closing Date, upon the payment by the Purchasers of the Purchase Price, by
wire transfer of immediately available funds to the Company, the Company, at its
option, shall deliver a certificate evidencing the Private Placement Warrants
purchased by each of the Purchasers on such date duly registered in each of the
Purchaser’s names to each of the Purchasers or effect such delivery in
book-entry form.

 

(ii)                                  On the date of any closing of the
over-allotment option, if any, in connection with the Public Offering or on such
earlier time and date as may be mutually agreed by the Purchasers and the
Company (each such date, an “Over-allotment Closing Date,” and each
Over-allotment Closing Date (if any) and the IPO Closing Date, being sometimes
referred to herein as a “Closing Date”), the Company shall issue and sell to the
Purchasers, and the Purchasers shall purchase from the Company, up to an
aggregate of 900,000 Private Placement Warrants, in the same proportion as the
amount of the option that is then so exercised, at a price of $1.50 per warrant
for an aggregate purchase price of up to $1,350,000 (if the over-allotment
option in connection with the Public Offering is exercised in full) (the
“Over-allotment Purchase Price”). Each of the Purchasers shall pay the
Over-allotment Purchase Price in accordance with the Company’s wire instruction
by wire transfer of immediately available funds to the Trust Account at least
one (1) business day prior to such Over-allotment Closing Date. On the
Over-allotment Closing Date, following the payment by the Purchaser of the
Over-allotment Purchase Price by wire transfer of immediately available funds to
the Company, the Company, at its option, shall deliver a certificate evidencing
the

 

1

--------------------------------------------------------------------------------



 

Private Placement Warrants purchased by the Purchaser on such date duly
registered in the Purchaser’s name to the Purchaser, or effect such delivery in
book-entry form.

 

C.                                    Terms of the Private Placement Warrants.

 

(i)                                     Each Private Placement Warrant shall
have the terms set forth in a Warrant Agreement to be entered into by the
Company and a warrant agent on the IPO Closing Date, in connection with the
Public Offering (the “Warrant Agreement”).

 

(ii)                                  At the time of, or prior to, the closing
of the Public Offering, the Company and the Purchaser shall enter into a
registration rights agreement (the “Registration Rights Agreement”) pursuant to
which the Company will grant certain registration rights to the Purchaser
relating to the Private Placement Warrants and the Class A ordinary shares
underlying the Private Placement Warrants.

 

Section 2. Representations and Warranties of the Company. As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Private Placement Warrants, the Company hereby represents and warrants to the
Purchaser (which representations and warranties shall survive each Closing Date)
that:

 

A.                                    Incorporation and Corporate Power. The
Company is an exempted company duly incorporated, validly existing and in good
standing under the laws of the Cayman Islands and is qualified to do business in
every jurisdiction in which the failure to so qualify would reasonably be
expected to have a material adverse effect on the financial condition, operating
results or assets of the Company. The Company possesses all requisite corporate
power and authority necessary to carry out the transactions contemplated by this
Agreement and the Warrant Agreement.

 

B.                                    Authorization; No Breach.

 

(i)                                     The execution, delivery and performance
of this Agreement and the Private Placement Warrants have been duly authorized
by the Company as of the IPO Closing Date. This Agreement constitutes the valid
and binding obligation of the Company, enforceable in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws of general applicability relating to or affecting
creditors’ rights and to general equitable principles (whether considered in a
proceeding in equity or law). Upon issuance in accordance with, and payment
pursuant to, the terms of the Warrant Agreement and this Agreement, the Private
Placement Warrants will constitute valid and binding obligations of the Company,
enforceable in accordance with their terms as of each Closing Date.

 

(ii)                                  The execution and delivery by the Company
of this Agreement and the Private Placement Warrants, the issuance and sale of
the Private Placement Warrants, the issuance of the Class A ordinary shares upon
exercise of the Private Placement Warrants and the fulfillment, of and
compliance with, the respective terms hereof and thereof by the Company, do not
and will not as of each Closing Date (a) conflict with or result in a breach of
the terms, conditions or provisions of, (b) constitute a default under,
(c) result in the creation of any lien, security interest, charge or encumbrance
upon the Company’s share capital or assets under, (d) result in a violation of,
or (e) require any authorization, consent, approval, exemption or other action
by or notice or declaration to, or filing with, any court or administrative or
governmental body or agency pursuant to, the amended and restated memorandum and
articles of association of the Company (in effect on the date hereof or as may
be amended prior to completion of the Public Offering), or any material law,
statute, rule or regulation to which the Company is subject, or any agreement,
order, judgment or decree to which the Company is subject, except for any
filings required after the date hereof under federal or state securities laws.

 

C.                                    Title to Securities. Upon issuance in
accordance with, and payment pursuant to, and registration in the register of
members of the Company, the terms hereof and the Warrant Agreement, the Class A
ordinary shares issuable upon exercise of the Private Placement Warrants will be
duly and validly issued, fully paid and nonassessable. Upon issuance in
accordance with, and payment pursuant to, the terms hereof and the Warrant
Agreement, and upon registration in the Company’s register of members, the
Purchaser will have good title to the Private Placement Warrants and the Class A
ordinary shares issuable upon exercise of such Private Placement Warrants, free
and clear of all liens, claims and encumbrances of any kind, other than
(i) transfer restrictions hereunder and under the other agreements contemplated
hereby, (ii) transfer restrictions under federal and state securities laws, and
(iii) liens, claims or encumbrances imposed due to the actions of the Purchaser.

 

D.                                    Governmental Consents. No permit, consent,
approval or authorization of, or declaration to or filing with, any governmental
authority is required in connection with the execution, delivery and performance
by the Company of this Agreement or the consummation by the Company of any other
transactions contemplated hereby.

 

2

--------------------------------------------------------------------------------



 

E.                                     Regulation D Qualification. Neither the
Company nor, to its actual knowledge, any of its affiliates, members, officers,
directors or beneficial shareholders of 20% or more of its outstanding
securities, has experienced a disqualifying event as enumerated pursuant to
Rule 506(d) of Regulation D under the Securities Act.

 

Section 3. Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Placement Warrants to the Purchaser, the Purchaser hereby represents and
warrants to the Company (which representations and warranties shall survive each
Closing Date) that:

 

A.                                    Organization and Requisite Authority. The
Purchaser possesses all requisite power and authority necessary to carry out the
transactions contemplated by this Agreement.

 

B.                                    Authorization; No Breach.

 

(i)                                     This Agreement constitutes a valid and
binding obligation of the Purchaser, enforceable in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws of general applicability relating to or affecting
creditors’ rights and to general equitable principles (whether considered in a
proceeding in equity or law).

 

(ii)                                  The execution and delivery by the
Purchaser of this Agreement and the fulfillment of and compliance with the terms
hereof by the Purchaser does not and shall not as of each Closing Date
(a) conflict with or result in a breach by the Purchaser of the terms,
conditions or provisions of, (b) constitute a default under, (c) result in the
creation of any lien, security interest, charge or encumbrance upon the
Purchaser’s equity or assets under, (d) result in a violation of, or (e) require
any authorization, consent, approval, exemption or other action by or notice or
declaration to, or filing with, any court or administrative or governmental body
or agency pursuant to the Purchaser’s organizational documents in effect on the
date hereof or as may be amended prior to completion of the contemplated Public
Offering, or any material law, statute, rule or regulation to which the
Purchaser is subject, or any agreement, instrument, order, judgment or decree to
which the Purchaser is subject, except for any filings required after the date
hereof under federal or state securities laws.

 

C.                                    Investment Representations.

 

(i)                                     The Purchaser is acquiring the Private
Placement Warrants and, upon exercise of the Private Placement Warrants, the
Class A ordinary shares issuable upon such exercise (collectively, the
“Securities”), for the Purchaser’s own account, for investment purposes only and
not with a view towards, or for resale in connection with, any public sale or
distribution thereof.

 

(ii)                                  The Purchaser is an “accredited investor”
as such term is defined in Rule 501(a)(3) of Regulation D, and the Purchaser has
not experienced a disqualifying event as enumerated pursuant to Rule 506(d) of
Regulation D under the Securities Act.

 

(iii)                               The Purchaser understands that the
Securities are being offered and will be sold to it in reliance on specific
exemptions from the registration requirements of the United States federal and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations and
warranties of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
such Securities.

 

(iv)                              The Purchaser did not decide to enter into
this Agreement as a result of any general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D under the Securities Act.

 

(v)                                 The Purchaser has been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities which have been
requested by the Purchaser. The Purchaser has been afforded the opportunity to
ask questions of the executive officers and directors of the Company. The
Purchaser understands that its investment in the Securities involves a high
degree of risk and it has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to the
acquisition of the Securities.

 

(vi)                              The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities by the Purchaser nor
have such authorities passed upon or endorsed the merits of the offering of the
Securities.

 

3

--------------------------------------------------------------------------------



 

(vii)                           The Purchaser understands that: (a) the
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (1) subsequently registered thereunder or (2) sold in
reliance on an exemption therefrom; and (b) except as specifically set forth in
the Registration Rights Agreement, neither the Company nor any other person is
under any obligation to register the Securities under the Securities Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder. In this regard, the Purchaser understands that the SEC has
taken the position that promoters or affiliates of a blank check company and
their transferees, both before and after an initial Business Combination, are
deemed to be “underwriters” under the Securities Act when reselling the
securities of a blank check company. Based on that position, Rule 144 adopted
pursuant to the Securities Act would not be available for resale transactions of
the Securities despite technical compliance with the requirements of such Rule,
and the Securities can be resold only through a registered offering or in
reliance upon another exemption from the registration requirements of the
Securities Act.

 

(viii)                        The Purchaser has such knowledge and experience in
financial and business matters, knowledge of the high degree of risk associated
with investments in the securities of companies in the development stage such as
the Company, is capable of evaluating the merits and risks of an investment in
the Securities and is able to bear the economic risk of an investment in the
Securities in the amount contemplated hereunder for an indefinite period of
time. The Purchaser has adequate means of providing for its current financial
needs and contingencies and will have no current or anticipated future needs for
liquidity which would be jeopardized by the investment in the Securities. The
Purchaser can afford a complete loss of its investments in the Securities.

 

(ix)                              The Purchaser understands that the Private
Placement Warrants shall bear the legend substantially in the form set forth in
the Warrant Agreement.

 

Section 4. Conditions of the Purchaser’s Obligations. The obligations of the
Purchaser to purchase and pay for the Private Placement Warrants are subject to
the fulfillment, on or before each Closing Date, of each of the following
conditions:

 

A.                                    Representations and Warranties. The
representations and warranties of the Company contained in Section 2 shall be
true and correct at and as of such Closing Date as though then made.

 

B.                                    Performance. The Company shall have
performed and complied with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by it on or
before such Closing Date.

 

C.                                    No Injunction. No litigation, statute,
rule, regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by or in any court or governmental
authority of competent jurisdiction or any self-regulatory organization having
authority over the matters contemplated hereby, which prohibits the consummation
of any of the transactions contemplated by this Agreement or the Warrant
Agreement.

 

D.                                    Warrant Agreement and Registration Rights
Agreement. The Company shall have entered into the Warrant Agreement, in the
form of Exhibit A hereto, and the Registration Rights Agreement, in the form of
Exhibit B hereto, in each case on terms satisfactory to the Purchaser.

 

Section 5. Conditions of the Company’s Obligations. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before each Closing Date, of each of the following conditions:

 

A.                                    Representations and Warranties. The
representations and warranties of the Purchaser contained in Section 3 shall be
true and correct at and as of such Closing Date as though then made.

 

B.                                    Performance. The Purchaser shall have
performed and complied with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by the
Purchaser on or before such Closing Date.

 

C.                                    Corporate Consents. The Company shall have
obtained the consent of its Board of Directors authorizing the execution,
delivery and performance of this Agreement and the Warrant Agreement and the
issuance and sale of the Private Placement Warrants hereunder.

 

D.                                    No Injunction. No litigation, statute,
rule, regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by or in any court or governmental
authority of competent jurisdiction or any self-regulatory organization having
authority over the matters contemplated hereby, which prohibits the consummation
of any of the transactions contemplated by this Agreement or the Warrant
Agreement.

 

4

--------------------------------------------------------------------------------



 

E.                                     Warrant Agreement. The Company shall have
entered into the Warrant Agreement with a warrant agent on terms satisfactory to
the Company.

 

Section 6. Termination. This Agreement may be terminated at any time after
December 31, 2020 upon the election by either the Company or the Purchaser upon
written notice to the other party if the closing of the Public Offering does not
occur prior to such date.

 

Section 7. Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive each Closing Date.

 

Section 8. Definitions. Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the Registration Statement on
Form S-1 the Company has filed with the SEC, under the Securities Act.

 

Section 9. Miscellaneous.

 

A.                                    Successors and Assigns. Except as
otherwise expressly provided herein, all covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto shall bind and inure
to the benefit of the respective successors of the parties hereto whether so
expressed or not. Notwithstanding the foregoing or anything to the contrary
herein, the parties may not assign this Agreement, other than assignments by the
Purchaser to affiliates thereof.

 

B.                                    Severability. Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of this Agreement.

 

C.                                    Counterparts. This Agreement may be
executed simultaneously in two or more counterparts, none of which need contain
the signatures of more than one party, but all such counterparts taken together
shall constitute one and the same agreement.

 

D.                                    Descriptive Headings; Interpretation. The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement. The use of the word
“including” in this Agreement shall be by way of example rather than by
limitation.

 

E.                                     Governing Law. This Agreement shall be
deemed to be a contract made under the laws of the State of New York and for all
purposes shall be construed in accordance with the internal laws of the State of
New York, without giving effect to conflicts of law principles that would result
in the application of the laws of another jurisdiction.

 

F.                                      Amendments. This Agreement may not be
amended, modified or waived as to any particular provision, except by a written
instrument executed by all parties hereto.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

 

COMPANY:

 

 

 

TREBIA ACQUISITION CORP.

 

 

 

 

By:

/s/ Tanmay Kumar

 

 

Name: Tanmay Kumar

 

 

Title:   Chief Financial Officer

 

 

 

 

PURCHASERS:

 

 

 

TRASIMENE TREBIA, LP

 

 

 

 

By:

/s/ Michael L. Gravelle

 

 

Name: Michael L. Gravelle

 

 

Title: General Counsel and Corporate Secretary

 

 

 

 

BGPT TREBIA LP

 

 

 

By its General Partner,

 

Bridgeport Partners GP LLC

 

 

 

 

By:

/s/ Frank R. Martire, Jr.

 

 

Name: Frank R. Martire, Jr.

 

 

Title: Member

 

 

 

 

By:

/s/ Frank Martire, III

 

 

Name: Frank Martire, III

 

 

Title: Member

 

[Signature Page to Private Placement Warrants Purchase Agreement]

 

--------------------------------------------------------------------------------



 

Exhibit A
Warrant Agreement

 

A-1

--------------------------------------------------------------------------------



 

Exhibit B
Registration Rights Agreement

 

B-1

--------------------------------------------------------------------------------
